Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.

Response to Arguments
The applicant’s arguments have been considered but are insufficient to overcome all of the rejections.  The applicant states that the rejection of claims 1-20 under 35 USC 112(a) and (b) be withdrawn in view of the amendments but fails to provide any discussions or reasons as to why the issues set forth in the rejections are overcome. Notwithstanding, the rejection under 35 USC 112(a) is withdrawn in light of the amendments. While some of the rejections under 35 USC 112(b) are overcome, some remain and asre set forth below.  Regarding the rejection under 35 USC 102(a) over Kyrtsos, the applicant argues that Kyrtsos does not teach the subject matter as now claimed including resetting of the position filter in a case where mis-decoded ephemeris is previously used by the position filter. The applicant’s arguments regarding the previous rejection including the Office’s comments regarding the inherency of a Kalman filter to reset are moot since (1) the applicant fails to address the Office’s comments with respect to the previous claim language, (2) the Office’s comment that it would be inherent for the position filter to reset at turn on is a correct statement, and (3) the applicant fails to address what the terminology “reset the position filter” encompasses (the specific language was addressed in a rejection for lack of clarity in the previous Office Action and the applicant fails to comment on such). Moreover, the claim language already sets forth that the use of the estimated first position of the satellite is excluded in a position fixing operation. Since the position fixing operation IS via the position filter, i.e. Kalman filter, and the first position of the satellite (ephemeris data) is excluded therefrom, there is no mis-decoded ephemeris that is previously used by the position filter.  Finally, it is evident that the mere “resetting” of a Kalman filter was not what the applicant considered as being representative of a novel or distinguishable feature as neither the method (claims 11-19) nor the product (claim 20) had any claimed recitation of such a feature. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the operation to reset the position filter in a case where mis-decoded ephemeris is previously used by the position filter must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The amended claim language “an operation to reset the position filter in a case where mis-decoded ephemeris is previously used by the position filter” is indefinite for failing to clearly and distinctly define the subject matter.  Initially, the claim fails to define what the “mis-decoded ephemeris data” encompasses.  If this refers to the “estimated first position of the satellite,” according to the claim language, such data is specifically identifed as being excluded from a position fixing operation since the first ephemeris data is the defined basis of the estimated first position of the satellite. Thus, it is not evident how the mis-decoded data is “previously used.”  Furthermore, as set forth in the previous rejection, it is unclear what the scope of “an operation to reset the position filter” represents.  The applicant has not responded to such and therefore, such language remains indefinite. Each of the dependent claims are similarly rejected. As best understood for the purposes of this Office Action, a Kalman filter operates as an optimal predictive filter which acts to converge measurement data on the basis of weighted states and thus each subsequent state represents a resetting of the state for the next time frame.
Regarding claims 3 and 13, it is unclear what the language “to set a first ephemeris status for the first ephemeris data as a single check” means or encompasses. The relationship between a “status” and a “check” is not understood and it is not clear what it means for a “status” to be a “check.” It is not clear what actual step is being performed. 
In claims 4 and 14, the language “obtain a previous ephemeris status for previous ephemeris data which precedes the first ephemeris data in time” lacks clarity since it is unclear if this refers to the same satellite described in claim 1/11 or refers to any previous ephemeris data whether or not it is the satellite set forth in claim 1/11. The final step of the claims “excludes” the use of the satellite based on the comparison. However, in its broadest reasonable interpretation the satellite is excluded whether or not the comparison represents a deviation greater than a threshold or less than a threshold.  The specification does not appear to support such when the comparison represents a deviation that is less than a threshold.  As such, claim is misdescriptive in the definition of the applicant’s subject matter.
In claims 5 and 15, it is unclear what the language “set a second ephemeris status for the second ephemeris data as a double check” means or encompasses and thus, is indefinite. The relationship between a “status” and a “double check” is not understood and it is not clear what it means for a “status” to be a “double check.” It is not clear what actual step is being performed.  The language “the double check indicates that the second position of the satellite is accurate to be used in the position fixing operation” is grammatically incorrect. Finally, claim 1 sets forth that the position filter IS controlled to use the second position of the satellite in the position fixing operation; however, claim 5 appears to suggest that it is not used since the position filter is controlled “based on the comparison.” The claim fails to clearly define in what manner the position filter is controlled “based on the comparison”. However, if it supposedly suggests that the estimated second position of the satellite is not used, then it does not further limit the claim from which it depends since it would suggest that the limitation in claim 1 is not performed, thus broadening the scope of the claim.  The final step of the claims controls the position filter to use the estimated second position “based on the comparison.” The scope of such language is not clearly defined.  According to the claim language, the first ephemeris status is defined as “not accurate” (see claim 3, e.g.) and the second ephemeris status is defined as “accurate” (claim 5, e.g.).  It is not clear what the comparison of the two statuses represents nor how it would control the position filter, particularly in relation to the features set forth in claim 1 wherein the first position of the satellite is excluded and the second position of the satellite is used in the position fixing. However, in its broadest reasonable interpretation the satellite is used whether or not the comparison of status is favorable or not favorable.  As such, claim is misdescriptive in the definition of the applicant’s subject matter.
Regarding claims 6 and 16, it is unclear what distinction exists between the first ephemeris data that is decoded, and supposedly encompassing being predicted ephemeris data/extended ephemeris data, and a position where the satellite is expected to be.  If the decoded first ephemeris is predicted ephemeris data then what is the difference between such and the limitation “a position where the satellite is expected to be” which in its broadest reasonable interpretation is a predicted position (“based on a previous position of the satellite 106A at a previous time-instant”)?
Regarding claim 7, the first sub-paragraph sets “a first ephemeris status . . . as one of a predicted ephemeris or an extended ephemeris” while the second subparagraph differently defines the first status as being set “as being based on the determination that the estimated deviation is above a threshold.” Thus, the two statements confusingly set the status in different manners. 
In claims 8 and 18, the language is indefinite since it fails to clearly and distinctly define the subject matter.  The claim is confusing since the first ephemeris is deleted “based on the comparison” of the set first ephemeris status and the obtained previous ephemeris status. The broadest reasonable interpretation encompasses deletion no matter what the result of the comparison is but merely that there is a comparison; as such, the scope of the claim is indefinite and/or misdescriptive. 
In claims 9 and 19, the use of the satellite is excluded “based on the comparison” of the set first ephemeris status and the obtained previous ephemeris status no matter what the result of the comparison is but merely that there is a comparison.  Claim 7 defines the first ephemeris status as one of predicted ephemeris or an extended ephemeris and claim 9 defines that the obtained previous ephemeris status is one of a double check, predicted ephemeris, or extended ephemeris. It is not evident what the scope of a comparison of a predicted ephemeris/extended ephemeris with a double check/predicted ephemeris/extended ephemeris encompasses. Subsequently, the first ephemeris data is deleted “based on the comparison.” In its broadest reasonable interpretation, there are numerous combinations of statuses. For example, the first ephemeris status may encompass an extended ephemeris and the obtained previous ephemeris status may encompass a double check status indicating that the satellite position is accurate. Being that the comparison of the first ephemeris status with the obtained previous ephemeris status lacks a clear understanding, the claim appears to delete the ephemeris data whether or not the comparison shows that there is no difference therebetween. As such, the scope of the claim is indefinite and/or misdescriptive since it is not clear what the scope of the comparison represents.
In claim 17, the claim defines a first ephemeris status as being one of “a predicted ephemeris” or “an extended ephemeris.” It is unclear what relationship exists between a deviation being greater than or less than threshold in order to assign a status as being one of “a predicted ephemeris” or “an extended ephemeris.” Thus, the claim fails to clearly and distinctly define the subject matter and/or is misdescriptive.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kyrtsos (5,430,657) in view of either one of Johnson (5,991,691) or Dai et al (8,427,365).
Kyrtsos (5,430,657) discloses a method and apparatus for determining position based on the reception of a plurality of navigation signals transmitted by a plurality of GPS satellites (1:6-12). As is known in the art, to determine a receiver position, it is required to know the satellite positions as well as measure a respective plurality of pseudoranges (1:35-2:45). Kyrtsos teaches a system and method such that the receiver can “continuously monitor the integrity of the ephemeris data received from a satellite” (4:1-4). Expected positions of each of the satellites at any time can be predicted (4:5+). GPS processing system 312 is the heart of system 200. With reference to FIG. 4, GPS processing system 312 includes a receiver system 400 and a GPS processor 408 including a positioning filter in the form of a Kalman filter. Receiver system 400 receives and decodes the navigation signals from the satellites. GPS processor 408 then uses the information from receiver system 400 to compute the first position estimate (6:16+). GPS processing system 312 is responsible for receiving the signals from each GPS satellite, for selecting the optimal satellites for processing, for determining the precise position of each selected satellite, for determining the pseudorange to each satellite, and ultimately for estimating the position of the receiver based on the satellite positions and the pseudoranges (7:64+). The system/method accurately determines the position of a satellite, generally, by predicting an average orbital path for each satellite based on past data. Once an orbital path is predicted, the position of a satellite may be quickly determined, as is illustrated and described in and with respect to FIG. 7. Once the orbit of the satellite has been predicted, the integrity of the ephemeris data from that satellite can be checked at each subsequent data point, if desired. Further, if the ephemeris data is monitored, it can be used to continuously refine the orbital parameters for a satellite. This is illustrated in flow chart 900 of FIG. 9 (as described at 11:68+). At step 902, ephemeris data and pseudorange data are received from an SV at a time tn. At step 904, the GPS time and ephemeris data are used to compute a position of the SV. At step 906, the GPS time and the predicted orbital parameters are used to predict the position of the SV at tn (12:6+). At step 908, the computed position of the SV from step 904 is compared to the predicted position of the SV from step 906. If the predicted position of the satellite is approximately equal to the GPS computed position, then the GPS data is assumed to be VALID or GOOD and the GPS ephemeris data is used to compute a position estimate. If, at step 908, the GPS computed satellite position is not approximately equal to the predicted position of the satellite, then the GPS data is probably INVALID or BAD, and the predicted ephemeris data is used to compute the next vehicle position at step 920, i.e. the received ephemeris is not used at that instance for a position estimation. However, at a subsequent time, if the result is valid, the ephemeris from the first satellite can be used in a position determination. Kyrtsos also teaches the refining of the predicted orbital parameters (steps 914-918). As best understood the apparatus is represented by the applicant simply as including a microprocessor and a GPS receiver. Moreover, Kyrtsos further disclose the Kalman filter as well as a GNSS engine/receiver; a Kalman filter would inherently “reset” at turn-on. Notwithstanding, while Kyrtsos exemplify a vehicle positioning system in FIG. 3, the document does not specify resetting the position filter because of erroneous data/measurements. As best understood, the subject matter related to setting a status for the first/second ephemeris data is met by the mere indication that the data is valid/not valid.
Johnson disclose the conventionality in a GNSS receiver to utilize a positioning filter in the form of a Kalman filter as well as the conventionality of resetting such when deviations between measurements is greater than a threshold so as to reduce the effects of erroneous information and propagation (11:58+, FIG. 7).
Dai et al disclose the conventionality of resetting a positioning filter (4:54+) to increase the accuracy of the positioning filter output. The error-reducing filter 25 comprises a Kalman filter or variant thereof for reducing or mitigating errors, such as measurement error. A Kalman filter may comprise a predictive filtering device or circuit that uses summation of signals, delay, and feedback to process data and compensate for the effects of noise and uncertainty in measured data or otherwise. Resetting or reinitialization may refer the same the reinitialization of the states of the error reducing or Kalman filter (5:55+). Where the states of the error reducing filter, the first RTK engine 420 and the second RTK engine 422 are corrupt or inaccurate, the controller 424 may reinitialize or reset both the first RTK engine 420 and the second RTK engine 422, where the reinitialization is done at once for both RTK engines or in a time staggered or time offset manner to provide enhance reliability afforded by different start-up times of the RTK engines (9:47+).
It would have been obvious to one having ordinary skill in the art to modify the Kalman filter acting as a positioning filter in Kyrtsos by resetting the positioning filter, i.e. the Kalman filter in view of the teachings of either one of Johnson or Dai et al since the resetting thereof is known to increase the accuracy of the positioning filter by removing the effects of erroneous data/information as taught by each of the Johnson and Dai et al. as best understood, the further dependent claims are deemed to be within the scope of the combined prior art and the skill of the artisan.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and further show the lack of patentability in resetting a Kalman filter to reduce the propagation of erroneous measurements affecting the state of the Kalman filter.. 
Kyrtsos et al (5,375,509) disclose that it is well known in GNSS receivers using Kalman filters as positioning filters, to reset the Kalman filter to reduce the propagation of erroneous measurements (27:45+).
Li et al (6,6317,662) disclose a Kalman filter which combines a current measurement y(tn) of a system state parameter x(tn) with measurement and state predictions y*(tn-) and x*(tn-) of the parameter x(tn) that are based on past measurements to thereby provide a filtered estimate x*(tn+) of the parameter x(tn). As indicated by the time term tn, the filter successively and recursively combines the measurements and predictions to obtain estimates with a reduced variance. Li et al further teach methods for enhancing and verifying the long-term stability of the recursive process that generates estimates of a system's state wherein the stability is enhanced by periodically resetting an error covariance P(tn) of the system to a reset value Pr.
Liu et al (8,186,626) disclose the conventionality in the resetting of a Kalman filter if a covariance matrix flag is set (6:27+).
Niesen et al (20180074211) teach that it is known in the art of Kalman signal processing that problems may arise when, due to noise, the Kalman filter fixes the carrier phase ambiguity to the wrong integer value. When this occurs, the filter becomes stuck in a “bad state” that produces incorrect location estimates. Once fixed, conventional techniques cannot escape this bad state and catastrophic filter failure occurs. When the Kalman filter fails in this way, the conventional approach is to reset the Kalman filter and start the measurement process again [0027].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973. The examiner can normally be reached Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646